DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     ANDREA FRAZIER, as Voluntary Guardian of the Property of
               ROSETTA PETERKIN, the ward,
                         Appellant,

                                    v.

               FLORIDA PUBLIC UTILITIES COMPANY and
                        JOSEPH DEYOUNKS,
                             Appellees.

                              No. 4D18-682

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Joseph    G.    Marx,     Judge;   L.T.    Case    No.
502016CA002406XXXMB.

  Richard B. Rosenthal of The Law Offices of Richard B. Rosenthal, P.A.,
Miami, and Zane Berg of Schlesinger Law Offices, Fort Lauderdale, for
appellant.

   Hinda Klein of Conroy Simberg, Hollywood, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.